Douglas, J.,
dissenting. I feel compelled to dissent from the opinion of the court, both as to its reasoning and its conclusion, and on tw o separate and distinct grounds.
Section 1005 of The Code, under which this defendant is indicted, makes it a misdemeanor for any one to carry a deadly weapon concealed about his person, “except when on his own premises,” and further provides that “not being on his own lands,” such possession shall be prima faeie evidence of concealment. However necessary and salutary this Statute may be, and that such it is cannot be denied, it is, nevertheless, a penal Statute and should be strictly construed in favor of the defendant. The special verdict finds as follows: “The turnpike company’s right of way leads from Wilmington to Wrightsville Sound, a distance of nine miles, and the company had no other property in the county. The defendant was the general manager and supervisor of the turnpike company and bad absolute control of all the property of the company, and resided upon the property of the turnpike company, upon which he was found in possession of the weapon concealed about his person, he being at that time upon the premises and the property of said company.” This finding might very well be construed to mean that when found with the concealed weapon he was upon the “premises” he occupied as a residence. If so, he would clearly not be guilty, and it would, therefore, be our duty either to give to the defendant the benefit of the doubt, or at least to remand the case so that it may be specifically found whether or not he was on the immediate premises occupied by him as a dwelling. In no event can we adjudge him guilty upon a doubtful state of facts, under one construction of which he would be clearly innocent.
By taking the finding in its strongest sense against the defendant, I am still inclined to the’opinion that he is not *586guilty. He was certainly somewhere on the company’s property, of all of which he “had absolute control.” In State v. Terry, 93 N. C., 585, this court has said: “What is meant by ‘his owu premises’ and ‘his own land,’ is not that he must have a legal title to the land, for, we think, one who is in the occupation of land as a tenant at will or at sufferance would, in the meaning of the Statute, be the owner thereof. So would an agent or overseer, or any one who is vested with the right of dominion or superintendence over it.” Can there be any greater right of dominion or superintendence than that of “absolute control?” This is not a public road, free to the public at large. It is the property of the turnpike company, and can be used by the public only upon the payment of toll. It is thrown open to the public only as a toll bridge or stage coach or a public inn. That portion of the public only is invited who are willing to pay for the invitation. All others would be liable to ejectment. It is evidently the duty of the defendant, not .simply to keep the road in repair, but also to collect tolls from those who use it and keep off those who will not pay. He is in no sense on a level with a mere overseer of the public road, who considers his obligations as fully met by periodically throwing a few shovels of dirt into the more prominent mud holes, and who certainly cannot be said to be in possession. The stockholders of a railroad company have nc right to carry concealed weapons on the cars or the track, because they do not directly own either, and have no possession or control by virtue of their shares. Their ownership extends directly only to their shares of stock. The property itself is owned by the company, a distinct person, artificial it is true, but none the less real in law. Being an artificial person, it can hold actual possession of its property only through an officer or agent. Under the authority of State v. Terry, supra, I think that *587such an agent should, for the purpose of this Statute, be regarded as the owner. I do not think that railroad superintendents and directors have a light to carry concealed weapons at will over the entire right of way of the company, but I do think that a conductor or express messenger, in charge of a train or a particular car, has the right to carry weapons in the manner most convenient for the protection of the Jives and property directly committed to his care. In Britton v. Railroad, 88 N. C., on p. 544, this court has held that “the carrier owes to the passenger the duty of protecting him from the violence and assaults of his fellow passengers or intruders, and will be held responsible for his own or his servants neglect in this particular, when by the exercise of proper care the acts of violence might have been foreseen and prevented, and while not required to furnish a police force sufficient to overcome all force when unexpectedly and suddenly olfered, it is his duty to provide ready help sufficient to protect the passenger against assaults from every quarter which might reasonably be expected to occur under the circumstances of the case and the condition of the parties” —citing Railroad Co. v. Burke, 53 Miss., 200; Railroad Co. v Hinds, 53 Pa. St., 512; Railroad Co. v. Pillow, 76 Pa. St., 510; Flint v. Transportation Co., 34 Conn., 554; Thompson on Carriers, 303.
If a railroad company or any other carrier is held to such a high degree of care, it should have all the powers necessary and proper to fulfill this obligation. As the maxim respondeat superior is rigidly applied, the agent must have the powers and authority of the owner in the protection of its property and the performance of its duties The same rule would apply to express messengers, but under this rule the messenger would not be allowed to carry his concealed weapon outside of his car, or the conductor beyond the *588limits of his train or the platform immediately adjacent thereto. Mail agents are, apparently, protected by the very terms of the Act, being “civil officers of tbe United States in the discharge of their official duties.” For these reasons I think that a verdict of not guilty should be ordered.